DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ucar (US 20220019823).

Regarding claim 1, An abnormal behavior notification device comprising: a registration unit that registers identification information for identifying a detection target in a storage unit; (“The data store(s) 220 can include one or more inherent human behavior data 222. The inherent human behavior data 222 can include any information about whether certain sensor data would be indicative of an inherent human behavior.” Ucar: paragraph 52 & “according to arrangements described herein, inherent human behavior (e.g., rubbernecking, near-rubbernecking, facial expressions, shouting, excited utterances, etc.) can be leveraged to detect and/or validate anomalous events in a driving environment” Ucar: paragraph 13)
a determination unit that determines whether the detection target is shown in an image captured on or around a road, based on the identification information; (“As used herein, an “anomalous event” can be any unusual occurrence happening on or near a road that is different from what is typical for that area and/or at that time. Non-limiting examples of anomalous events can include road anomaly, pedestrian anomaly” Ucar: paragraph 14)
an abnormal behavior determination unit that determines whether the detection target exhibits an abnormal behavior that is different from a normal behavior of the detection target, when the detection target is shown in the image; (“according to arrangements described herein, inherent human behavior (e.g., rubbernecking, near-rubbernecking, facial expressions, shouting, excited utterances, etc.) can be leveraged to detect and/or validate anomalous events in a driving environment” Ucar: paragraph 13 & “As used herein, an “anomalous event” can be any unusual occurrence happening on or near a road that is different from what is typical for that area and/or at that time. Non-limiting examples of anomalous events can include road anomaly, pedestrian anomaly” Ucar: paragraph 14)
and a transmission unit that transmits an alert when the detection target exhibits the abnormal behavior. (“Anomalous events in a driving environment can be detected and/or validated by leveraging inherent human behavior. A notification of the anomalous event can be received from an initial connected entity in the driving environment” Ucar: abstract)

Regarding claim 2, The abnormal behavior notification device according to claim 1, wherein the image is an image captured by a mobile body traveling on the road. (“The connected vehicle 200 can include one or more processors 210 and one or more data stores 220. The above-discussion of the processors 110 and data stores 120 applies equally to the processors 210 and data stores 220, respectively” Ucar: paragraph 51 & figure 2)

Regarding claim 5, The abnormal behavior notification device according to claim 1, wherein the detection target is a specific person, and the identification information is a facial image of the specific person. (“one or more eye and/or face sensor(s)” Ucar: paragraph 59)

Regarding claim 6, The abnormal behavior notification device according to claim 1, wherein the registration unit registers the identification information received from a user terminal. (“The connected personal device(s) 143 can include any portable device worn or carried by a person” Ucar: paragraph 26)

Regarding claim 12, the claim is interpreted and rejected as claims 1 and 6 stated above.

Regarding claim 13, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 14, the claim is interpreted and rejected as claim 1 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ucar in view of Szczerba (US 20100253594).

Regarding claim 4, The abnormal behavior notification device according to claim 1, wherein the detection target is a vehicle, and the identification information is information of a license plate of the vehicle is not specifically disclosed by Ucar. Szczerba teaches a monitoring device attached to a vehicle that captures license plates for comparison (“For example, license plates identified as wanted can be recognized through software known in the art combined with the vision system” Szczerba: paragraph 170). Modifying Ucar to include license plate recognition would increase the overall utility of the system by providing the user with additional recognition targets. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ucar according to Szczerba.

Allowable Subject Matter
Claims 3, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689